LOHIER, Circuit Judge,
concurring:
I agree with the majority opinion, including its fact-specific determination that the engagement relationship between Scott Matusick and his fiancée, Anita Starks, is the type of intimate association protected by the First Amendment. I write separately to emphasize that Matusick’s arguments at trial focused on the defendants’ efforts to interfere with that relationship and to make clear that the engagement relationship is entitled to constitutional protection because it has played a “critical role in the culture and traditions of the Nation” since the founding. Roberts v. U.S. Jaycees, 468 U.S. 609, 618-19, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984).
As an initial matter, the dissent acknowledges that Matusick and Starks’s “choice of each other as marital partners” may be protected by the intimate association right, Dissenting Op., ante, at 70-71 (emphasis omitted), but states that Matu-sick did not present his case “on the theory that betrothal was the specific protected relationship violated,” id., ante, at 71. First, I discern no constitutional difference between undermining a person’s choice of marital partner and interfering with a betrothal relationship. Second, I disagree with the dissent’s characterization of Ma-tusick’s position at trial. The heart of Matusick’s argument was that defendants tried to interfere with his engagement relationship. Throughout their jury addresses, Matusick’s attorneys stressed that “Matusick’s termination was a form of discrimination because of his relationship with his wife who was at that time his fiancee,” Joint App’x at 1894, and that “Matusick was a victim of discrimination because he was dating and then became engaged to an Afincan American woman,” Joint App’x at 2905. At trial, moreover, Starks testified that Matusick “acknowledged me as his fiancee” at work and introduced her as his fiancée to his supervisor, Robert Mendez. Joint App’x at 1906-07; see Joint App’x at 2101 (Matu-sick confirming that he told coworkers that he was engaged and introduced Stark to some coworkers). The couple described to *78the jury how they fell in love and became engaged.
Although the Court in Roberts did not list engagement relationships in its nonexclusive roster of “highly personal relationships” that “might be entitled to ... constitutional protection,” 468 U.S. at 618-19, 104 S.Ct. 3244, such relationships surely qualify. There is virtually no doubt that the engagement relationship between Matusick and Starks is one that the Framers would have recognized (setting aside, of course, the issue of miscegenation). Indeed, engagement as a social practice and a legally recognized relationship status predates the founding. In colonial times, the English law of “spousals” recognized “spousals de futuro ” — in essence, betrothals — as a well-established form of contract that could be simple or conditional, public or private, and binding upon children and adults alike. See Wightman v. Coates, 15 Mass. 1, 6 n. a (1818) (reviewing the enforceability of marriage promises under the laws of various European nations). See generally Henry Swinburne, A Treatise of Spousals, or Matrimonial Contracts (1686); Chester Francis Wrzaszc-zak, The Betrothal Contract in the Code of Canon Law (Canon 1017) 188-86 (1954). While spousals de futuro were the custom in early colonial New England, see Chilton L. Powell, Marriage in Early New England, 1 New Eng. Q. 323, 327 (1928), the modern social form of engagement replaced formal betrothal customs “after a few years of life in the New World,” Alice Morse Earle, Oldr-Time Marriage Customs in New England, 6 J. Am. Folklore 97, 101 (1893).
By the later 1700s American middle-class social practice with respect to marriage involved “courting” — sustained social interaction between the sexes in parents’ parlours, community gatherings, group or couples’ outings, and through written correspondence. See, e.g., Ellen K. Rothman, Hands and Hearts: A History of Courtship in America 22-26 (1984); see also Anya Jabour, Marriage in the Early Republic 13-14 (1998). The key transition from courting to engagement involved the exchange of promises between the engaged. See, e.g., Rothman, Hands and Hearts, at 33-35. Couples would date their engagements from the moment of that exchange, and they treated the mutual promises as momentous. See, e.g., Jabour, Marriage in the Early Republic, at 18. Engagements could last for an extended period of time. See Rothman, Hands and Hearts, at 57-75. Social acknowledgment of an engagement varied, but a private announcement to family was common, and the promise itself was nearly universal. Engaged and married couples today will recognize many, if not all, of these attributes.
Engagement promises carried legal and economic as well as social significance. American courts recognized the important status of engagement and during the eighteenth century began to develop a civil cause of action for breach of promise. These actions permitted a woman whose engagement promise was breached to recover from a (former) fiancé and were available in almost all of the States into the twentieth century. See Rebecca Tushnet, Rules of Engagement, 107 Yale L.J. 2583, 2586-88 (1998); Robert C. Brown, Breach of Promise Suits, 77 U. Pa. L.Rev. 474, 474-75 (1929). Early American courts did not require formal indicia of engagement, holding instead that “young persons[’] ... mutual engagements [could be] inferred from a course of devoted attention and apparently exclusive attachment, which is now the common evidence.” Wightman, 15 Mass. at 5.
For these reasons I think there is no question that the engagement relationship *79in general and in this case is a “highly personal relationship” entitled to constitutional protection.